Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2019/075981 09/26/2019, which claims benefit of 62/738,238 09/28/2018 and claims priority to EUROPEAN PATENT OFFICE (EPO) 18197747.1 09/28/2018, EUROPEAN PATENT OFFICE (EPO) 19168661.7 04/11/2019, EUROPEAN PATENT OFFICE (EPO) 19160667.2 03/05/2019.
Claims 1-15 are in the application. 
Claim Rejections/Objections Withdrawn
2.	The rejection of claims 1-15 under 35 USC 103 over Carubia et al WO 2006/047703 and Cornille et al US publication No 2002/0082431 is withdrawn based upon the outcome of a pre-appeal conference.
New Grounds of Rejection
3.	Various new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tou “An N-Carboxyanhydride (NCA) Route to Aspartame” J. Org. Chem. 1985, 50, 4982-4984 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Tou teaches the reaction of claim 1 with phosgene and -methyl-L-aspartate [where in Formula I R1 is H, R is the 4th selection as a protected variant PG (methyl ester), n is 0] at column 2 of page 4983 second paragraph:
-Methyl-L-aspartate N-carboxyanhydride 7 was prepared by the following modified Coleman’s procedure.4a Gaseous phosgene (95 g, 0.96 mol) was bubbled into a slurry of -methyl-L-aspartate hydrochloride (80g, 0.44 mol) in 800 mL of THF. The mixture was then heated at 60 °C for 2 h. A rapid stream of nitrogen was passed through the solution to remove excess phosgene [PHOS]. [STEP1 in THF]. Solvent was stripped, and the colorless residue was placed in an ice bath. To this was added 40 mL of ethyl acetate [STEP2] followed by 90 mL of petroleum ether [STEP4, Pet. ether is a mixture of alkanes, including pentane, hexane, and heptane]. The product precipitated to give 80-85% (64 g) isolated yield: mp 59-61 °C (lit.45 mp 80 °C dec); [a]22D -71.7° (c 3.0, chloroform) (lit.4b [a]25D -72.8° (c 3.0, chloroform)). [Bolded bracketed sections are claim elements.]


2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate, propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Tou does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 in this case THF may be novel, although it could also be an inherent feature.  The STEP3 of claim 12 is not disclosed by Tou.
3. Resolving the level of ordinary skill in the pertinent art.

Tou used ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method Tou as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Tou removed the same amount of THF as claimed, however it is possible that Tou removed more or less THF than is claimed before adding the ethyl acetate.  If it is accepted that Tou removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing or triturating with additional solvents.  The optimal amount of residual solvent is a design choice driven by costs and the end use of the product. It would cost more to remove additional solvent and take longer.  If higher purity is desired or acid promoted degradation of the product was observed more solvent would be removed to help remove residual HCl and/or phosgene which are known to degrade the product.  A more highly concentrated reaction mixture would also be more likely to bring more impurities into the purified material.  The residue was placed in an ice bath, however more or less concentrated solutions could be crystallized at different temperatures.  With regard to STEP3, adjusting the concentration of the recrystallization solvent, deciding how much solvent to remove before crystallizing is within the skill of the ordinary artisan since crystallization is concentration dependent.  Finally it is worth discussing the additional solvents in claim 13 under SOLV4.  As discussed in Suka, besides the petroleum ether of Tou, other non-polar anti-solvents can be used oC, Tou cooled the mixture before adding ethyl acetate and petroleum ether [STEP4], however it is typical to add the solvent at a warmer temperature then to cool, which prevents premature nucleation and carrying over impurities.  The upper end, 20oC, is very nearly room temperature where Tou started.
5.	Claims 1-4, 6-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu US 20120123064 A1 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Chu teaches the basic process of the instant claims for synthesizing e-(benzyloxycarbonyl)-L-lysine N-carboxyanhydride  starting with the with triphosgene and protected lysine [where in Formula I R1 is H, R is the 10th selection as a protected variant PG (Z), n is 0] on page 13:
 [0185] The synthesis of e-(benzyloxycarbonyl)-L-lysine N-carboxyanhydride  was prepared by a Fuchs-Farthing method using triphosgene.  A suspension of H-Lys(Z)--OH (6.00 g, 21.40 mmol) in 150 mL of ethyl acetate was refluxed in a nitrogen atmosphere.  A solution of triphosgene (2.37 g, 8.00 mmol) dissolved in 30 mL ethyl acetate was added to the stirred reaction mixture.  When the reaction mixture became transparent, a stream of nitrogen was bubbled through the solution to remove HCl.  After the reaction was complete, the solvent was evaporated under vacuum to give a colorless oily residue which crystallized upon cooling in a refrigerator.  For further purification of the Z-LysNCA obtained, it was recrystallized three times in a mixture of ethyl  acetate/petroleum ether and dried in vacuo.

2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Chu does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 
3. Resolving the level of ordinary skill in the pertinent art.
Chu used ethyl acetate as the good solvent in the three solvent antisolvent precipitation purification experiments, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Chu removed the same amount of ethyl acetate as claimed, however it is possible that Chu removed more or less ethyl acetate than is claimed before adding the second set of ethyl acetate.  If it is accepted that Chu removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing or triturating with additional solvents.  The optimal amount of residual solvent is a design choice driven by costs and the end use of the product.  It would cost more to remove additional solvent and take longer. If higher purity is desired or acid promoted degradation of the product was observed more solvent would be removed to help remove residual HCl and/or phosgene which are known to degrade the product.  A more highly concentrated reaction mixture would also be more likely to bring more impurities into the purified material.  The residue was placed in in a refrigerator, however more or less concentrated solutions could be crystallized at different temperatures.  With regard to STEP3, adjusting the concentration of the recrystallization solvent, it is within the skill of the ordinary artisan to decide how much solvent to remove before oC, Chu cooled the mixture in the refrigerator in a refrigerator however it is unclear if it was before adding ethyl acetate and petroleum ether [STEP4], however it is typical to add the solvent at a warmer temperature then to cool, which prevents premature nucleation and carrying over impurities.  The upper end, 20oC, is very nearly room temperature where Chu started.
6.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carubia WO 2006/047703 in view of Suka US 20190359579 A1.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Carubia teaches the process of the instant claim STEP1 at paragraph [0011] where reaction mixtures of “an amino acid or a salt thereof, a solvent, and a carbonylation reagent” form “N-carboxyanhydride product”.  The carbonylation reagent, or PHOS of claim 1, is described at paragraph [0016] page 5 as “phosgene, diphosgene, triphosgene and combinations thereof”.  The reaction solvent or SOLV1 is described at page 5 paragraph [0014] as those of claim 1 including THF, dioxane, dichloromethane, acetonitrile and “alkyl acetates such as ethyl acetate and combinations thereof”.  All amino acids of claim 3 are described at paragraph [0013] on page 5, where R is all the groups of claim 1 and R1 is H. Protected variants including benzyl protected compounds of claim 5 are described at page 5 lines 2-11.  The purification is described at page 10 
Upon completion of the reaction of the amino acid or a salt thereof with the carbonylation reagent, the solvent or solvent system and the carbonylation reagent are preferably removed by vacuum stripping, leaving a concentrated oily or crystallized residue [STEP2]. In one embodiment, the purge gas is continuously or intermittently introduced to the reaction mixture during vacuum stripping of the solvent or solvent system and the carbonylation reagent from the reaction mixture. In a preferred embodiment, a solvent is then added to the resulting oily or crystallized residue, the solution is vacuum filtered to remove insoluble solids, and an anhydrous non-solvent is added to precipitate the product to form a slurry [STEP 4]. The slurry is preferably stirred for 30 minutes and refrigerated overnight [STEP5]. The product may then be isolated by vacuum filtration under a nitrogen blanket, washed first with a mixture of a solvent and a non-solvent (i.e., a liquid in which the N-carboxyanhydride product will not dissolve to any appreciable extent), and then with a non-solvent, partially dried in the funnel by pulling a vacuum while maintaining a positive nitrogen purge for 30 minutes, and then vacuum dried to a constant weight. Preferably, the solvent and the non-solvent described in the preceding filtration and precipitation steps are ethyl acetate and hexanes, respectively.

	In the example on page 11, “The tetrahydrofuran and excess phosgene were removed by
vacuum stripping at 35° -55° C down to 2 mm Hg. The concentrated oily residue was mixed with 14.2 liters anhydrous ethyl acetate and the solution vacuum filtered to remove insoluble solids. Anhydrous hexanes (45.0 liters) were added gradually with stirring to the filtrate to crystallize the product.” A number of different amino acids and protected variants are exemplified including glutamic acid and lysine.
2. Ascertaining the differences between the prior art and the claims at issue.
The claimed process uses homologous acetate solvents, i.e. butyl acetate, propyl acetate, pentyl acetate instead of ethyl acetate in STEP2. Carubia does not directly measure the amount of solvent removed in the stripping step therefore the claimed limitation “from 35 to 87.5 wt %” of SOLV1 
3. Resolving the level of ordinary skill in the pertinent art.
Carubia used ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate. Generically   Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Carubia removed the same amount of SOLV1 as claimed, however it is possible that Carubia removed more or less SOLV1 than is claimed before adding the SOLV2.  The material left is described as “a concentrated oily or crystallized residue” which is then immediately redissolved into the solvent, “a solvent is then added to the resulting oily or crystallized residue.”  The result would be the same. If it is accepted that Carubia removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing or triturating with additional solvents.  The optimal amount of residual solvent is a design choice driven by costs and the end use of the product.  It would cost more to remove additional solvent and take longer. If higher purity is desired or acid promoted degradation of the product was observed more solvent would be removed to help remove residual HCl and/or phosgene which are known to degrade the product.  A more highly concentrated reaction mixture would also be more likely to bring more impurities into the purified material.  The material was placed in in a refrigerator, however more or less concentrated solutions could be crystallized at oC, Carubia cooled the mixture in the refrigerator, according to the example procedure on page 11, “The product slurry was stirred for 30 minutes and refrigerated at 5°C overnight.”
7.	Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherevin “N-Trifluoroacyl Lysine Derivatives in the Synthesis of L-Lysyl-L-glutamic Acid” Russian Journal of Organic Chemistry, 2007, Vol. 43, No. 10, pp. 1427−1431 in view of Suka US 20190359579 A1. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Cherevin teaches the basic process of the instant claims for synthesizing N-Trifluoroacetyl-L-lysine N-carboxyanhydride starting with phosgene (PHOS) in dioxane and protected lysine [where in Formula I R1 is H, R is the 10th selection as a protected variant PG (Tfa claim 5), n is 0] on page 1430, shown graphically on page 1429:
N-Trifluoroacetyl-L-lysine N-carboxyanhydride (VIII). Through a dispersion of 12.1 g (50 mmol) of compound III in 200 ml of dioxane was passed for 2 h a flow of phosgene at room temperature. The reaction mixture was heated at 45°C for 2 h, dioxane was partially evaporated at a reduced pressure (100 ml), and to the mixture obtained 250 ml of hexane was added. The precipitate was filtered off, washed with hexane, and dried in a vacuum. Then it was reprecipitated from ethyl acetate with hexane. Yield 9.38 g (70%), colorless powder, mp 92–93°C

2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.
Cherevin used either dioxane or ethyl acetate as the good solvent in the solvent antisolvent precipitation purification experiment, while the instant claims use additional solvents including butyl acetate.  Suka who is concerned with purifying these same compounds used butyl acetate in this same solvent/antisolvent precipitation method Cherevin as discussed on page 2, paragraph [0019].  Besides ethyl acetate, butyl acetate is listed as a preferred solvent at page 3 paragraph [0031].
With respect to the amount of solvent removed, it may be that Cherevin removed the same amount of dioxane as claimed, however it is possible that Cherevin removed more or less dioxane than is claimed before adding the ethyl acetate.  If it is accepted that Cherevin removed all or most of the solvent, at some point in time it passed through a stage where 35-85% was removed.  Whether this is seen as a correct interpretation is not important since it is part of routine experimentation to decide how much solvent to remove before crystallizing/recrystallizing or triturating with additional solvents.  The optimal amount of residual solvent is a design choice driven by costs and the end use of the product. It would cost more to remove additional solvent and take longer.  If higher purity is desired or acid promoted degradation of the product was observed more solvent would be removed to help remove residual HCl and/or phosgene which are known to degrade the product.  A more highly concentrated reaction mixture would also be more likely to bring more oC in claim 15, Cherevin does not appear to have cooled the mixture, however however cooling promotes crystallization and it would be obvious to do so depending upon concentration and other factors.  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DAVID K O'DELL/Primary Examiner, Art Unit 1625